Clifford S. Davidson, OSB No. 125378
cdavidson@sussmanshank.com
Susan S. Ford, OSB No. 842203
sford@sussmanshank.com
Thomas W. Stilley, OSB No. 883167
tstilley@sussmanshank.com
SUSSMAN SHANK LLP
1000 SW Broadway, Suite 1400
Portland, OR 97205-3089
Telephone: (503) 227-1111
Facsimile: (503) 248-0130
Attorneys for Plaintiff DePaul Industries




                             UNITED STATES DISTRICT COURT

                                    DISTRICT OF OREGON
                                     EUGENE DIVISION


DEPAUL INDUSTRIES, an Oregon non-profit              Case No. 6:18-cv-320-MC
corporation,

                      Plaintiff,                     RESPONSE, AND OBJECTION, TO
       v.                                            DEFENDANTS’ MOTION FOR
                                                     “EXTENSION OF TIME TO PRODUCE
CITY OF EUGENE, a municipal corporation,             CERTAIN DOCUMENTS”
JOHN RUIZ, in his official capacity as the City
Manager of the City of Eugene; BENJAMIN
MILLER, personally and in his official capacity
as Assistant City Attorney for the City of Eugene;
LAVENA NOHRENBERG, in her official
capacity as Customer Experience Manager of the
City of Eugene Public Library; CLAYTON
STILWELL, in his official capacity as
Purchasing Analyst for the Finance Department of
the City of Eugene; and DOES 1-9, unknown
individuals acting under color of law,

                      Defendants.

AND RELATED COUNTERCLAIM
                 COUNTER-STATEMENT RE LR 7-1 CERTIFICATION; OBJECTION
            Defendants’ counsel did confer with Plaintiff’s counsel to request an extension of time to

    comply with the Court’s order of October 17, 2018 (ECF No. 35). Plaintiff did state that Plaintiff

    opposes that request. However, at no point during the conferrals on October 19 and 22 did

    Defendants say that they intended to file a motion for reconsideration. Rather, counsel stated on

    October 19 that Defendants planned to file a motion asking the Court to clarify the standard it

    applied to analyzing the crime-fraud exception. On October 22, counsel stated that Defendants

    intended to file a motion under seal, accompanied by a publicly-filed redacted version, in which

    Defendants intended to discuss specific documents that Defendants believe are privileged.

    Plaintiff stated that it would oppose those motions, as well as a motion to file under seal.

            Plaintiff objects to the request for extension of time on the basis that conferral was

    somewhat meaningless, given that (1) Defendants did not identify the motion they now have

    announced they are filing, and (2) Defendants did not tell Plaintiff anything substantive about the

    arguments Defendants intends to raise in the motion that will be under seal an unavailable to

    Plaintiff.

            Plaintiff in no way impugns the good faith of counsel, who have acted professionally at

    every juncture.

                                                    RESPONSE
            The Court should deny the motion for extension of time, which actually is a motion to

    change a Court-imposed deadline or to stay the Court’s October 13 order. The motion does not

    comply with Civ. LR 16-3, which requires:




                                   SUSSMAN SHANK LLP

Page 2 – RESPONSE TO DEFENDANTS’ MOTION TO DELAY PRODUCTION
                                           SUSSMAN SHANK LLP, ATTORNEYS AT LAW
                                 1000 SW BROADWAY, SUITE 1400, PORTLAND, OREGON 97205-3089
                                       TELEPHONE (503) 227-1111 | FACSIMILE (503) 248-0130
           As the order required production within seven business days, provided it is a court-

    imposed deadline; LR 16-3 applies. Defendants’ motion fails under that rule’s elements.

    Defendants have waited until two business days prior to the production deadline, and a full week

    after the Court’s order, to bring this motion. This is not “effective prior use of time.” LR 16-3(2).

    Defendants also have not shown the impact of the proposed extension on other existing

    deadlines, settings, or schedules. LR 16-3(4). The potential impact is significant. Both sides are

    awaiting production of the documents to know what the scope of depositions and permissible

    discovery will be. With respect to the discovery completion date, the Court already split the

    difference between the parties in the Court’s scheduling order (ECF No. 33), providing Plaintiff

    1.5 months less discovery time than requested. Given that Defendants have requested an open-

    ended stay of production until the Court decides Defendants’ motion, factor (4) is important,

    omitted from the motion, and strongly disfavors a stay of this Court’s October 13 order.

           Even if the Court determines that LR 16-3 does not apply, it should, applying its own

    authority under Rules 1 and 16, deny the motion for lack of diligence. See Johnson v. Mammoth

    Recreations, Inc., 975 F.2d 604, 609 (9th Cir. 1992) (noting that diligence is the primary factor

    in determining whether there is good cause to change a court-ordered deadline).
           The Court also should deny the motion to stay the order because the underlying motion

    for reconsideration is unlikely to succeed. Both Plaintiff and Defendants briefed the issue of the

    crime-fraud exception in relation to the in camera inspection motion. (ECF No. 26 at 8-9; ECF

    No. 29 at 9-10.) In its reconsideration motion, Defendants likely will urge the Court to consider

    further argument concerning the standard to apply in deciding whether materials are subject to

    the crime-fraud exception. Defendants had the opportunity to brief to the Court the appropriate

    standard to apply in the event the motion for in camera inspection was granted—precisely what

    Plaintiff did. (See ECF No. 26 at 9 (describing what the Court should do “[i]f the court conducts

    an in camera review”).) The fact that Defendants appear to have presumed that the in camera

    inspection motion would be denied does not excuse their failure to include whatever briefing

Page 3 – RESPONSE TO DEFENDANTS’ MOTION TO DELAY PRODUCTION
                                           SUSSMAN SHANK LLP, ATTORNEYS AT LAW
                                 1000 SW BROADWAY, SUITE 1400, PORTLAND, OREGON 97205-3089
                                       TELEPHONE (503) 227-1111 | FACSIMILE (503) 248-0130
    they believed appropriate. And, of course, Defendants could have requested leave to submit

    briefing—to which Plaintiff could have responded—along with the documents they lodged with

    the Court for in camera inspection.

           Motions for reconsideration are disfavored, cannot present new arguments or evidence

    that could have been raised earlier, and cannot ask the Court to “rethink matters already

    decided.” Adidas America, Inc. v. Payless Shoesource, Inc., 540 F. Supp. 2d 1176, 1179, 1184

    (D. Or. 2008) (citing Fuller v. M.G. Jewelry, 950 F.2d 1437, 1442 (9th Cir. 1991)).

    Reconsideration is an “extraordinary remedy, to be used sparingly in the interests of finality and

    conservation of judicial resources.” Id. at 1179 (quoting Kona Enterprises, Inc. v. Estate of

    Bishop, 229 F.3d 877, 890 (9th Cir. 2000)). Given the opportunities that Defendants have had to

    brief the relevant issues, and therefore the unlikelihood that Defendants’ motion will succeed

    when filed, the Court should decline to stay its October 13 order.



                                  By s/Clifford S. Davidson
                                    Susan S. Ford, OSB No. 842203
                                    Thomas W. Stilley, OSB No. 883167
                                    Clifford S. Davidson, OSB No. 125378

                                      Attorneys for Plaintiff DePaul Industries




Page 4 – RESPONSE TO DEFENDANTS’ MOTION TO DELAY PRODUCTION
                                          SUSSMAN SHANK LLP, ATTORNEYS AT LAW
                                1000 SW BROADWAY, SUITE 1400, PORTLAND, OREGON 97205-3089
                                      TELEPHONE (503) 227-1111 | FACSIMILE (503) 248-0130
